

Exhibit 10.1


March 11, 2019




TENTH AMENDMENT TO PROMISSORY NOTE




This Tenth Amendment to Promissory Note (this “Amendment”) is to be effective as
of the close of business March 11, 2019, or as otherwise stated herein.


WHEREAS, the undersigned are parties to that certain Promissory Note (as the
same has been and may be hereafter renewed, amended, modified, or extended, the
“Note”) dated as of March 12, 2009 in the original amount of $12,910,386.14,
made by WEINGARTEN REALTY INVESTORS (“Weingarten”), a Texas real estate
investment trust, and payable to the order of RELIANCE TRUST COMPANY, the
directed non-discretionary trustee (“Trustee”) of the Master Nonqualified Plan
Trust (the “Trust”) under the Weingarten Realty Investors Supplemental Executive
Retirement Plan and Weingarten Realty Investors Retirement Benefit Restoration
Plan (collectively the “Plans”); and


WHEREAS, the scheduled maturity date of the Note is March 12, 2019; and


WHEREAS, Weingarten and the Plans desire to extend the maturity date under the
Note to a date one year from the date of its currently-scheduled maturity; and


WHEREAS, Weingarten and the Plans desire to amend the Note to reflect this
change and desire to memorialize the outstanding balance due under the Note as
of March 11, 2019;


NOW, THEREFORE, it is agreed:


1.
The second paragraph of the Note shall be revised to be and read as follows:



“The entire unpaid balance of the Note, including accrued interest, shall be due
and payable March 12, 2020.”


2.
As of the close of business March 11, 2019, the balance due under the Note,
including accrued interest, is $4,433,288.65.



In all other respects, the Note is hereby ratified and confirmed.


This instrument may be executed by the parties individually or in combination,
in one or more counterparts, each of which shall be an original and all of which
shall together constitute one and the same instrument. Individuals authorized to
enter into this amendment on behalf of Weingarten are identified on Exhibit A
hereto.




Tenth Amendment to Promissory Note - 1



--------------------------------------------------------------------------------




 
RELIANCE TRUST COMPANY, as
 
Trustee of the Trust
 
 
By:
/s/ Kimberly Lowe
Its (Title):
SVP
Date:
3/8/2019
 
 



 
WEINGARTEN REALTY INVESTORS
 
 
By:
/s/ Andrew M. Alexander
Its (Title):
Chairman, President, CEO
Date:
3/5/2019
 
 









Tenth Amendment to Promissory Note - 2



--------------------------------------------------------------------------------




Exhibit A


Individuals Authorized to Enter into the Tenth Amendment to Promissory Note
on behalf of Weingarten




Andrew M. Alexander
Stephen C. Richter


Tenth Amendment to Promissory Note - 3

